DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been filed on 06/29/2021. Claims 1-20 have been filed. A request for Track-One processing has been granted on 09/29/2021. 

Priority
This application is a continuation of non-provisional application 17/099,089 filed on 11/16/2020, now patent no. 11048804 which is a continuation of non-provisional application 15/829,721 filed on 12/01/2017, now patent no. 10839083.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10839083 (‘083 hereinafter) in view of Peretz, US8255285. 
‘083 discloses all limitations of the instant claims 1 and 11, but fails to disclose initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
However, Peretz (US8255285B1) discloses initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success (The proposal component uses artificial intelligence, such as machine learning, to update the algorithm that generates the model for an advertising campaign bid proposal. Examples of machine learning algorithm types can include supervised learning, unsupervised learning (e.g., neural networks), reinforcement learning, or any other algorithm type. The proposal component receives submitted bid proposals and track information relating to the bid proposal such as success of the content campaign (e.g., how accurate the information provided in the bid proposal was in light of the campaign results).  Tracked information can be used to update the algorithm used to analyze the data 112, such as historical data, or the algorithm used to make projections of future bidding conditions – Peretz: col. 5, lines 27-48 – Note: retraining the model/reinforcement learning/updating the algorithm used to make projections of future bidding conditions is performed based on tracked information such as success of the content campaign, i.e., based on a calculated/computed information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘083 in view of Peretz to include 
One of ordinary skill in the art would have been motivated because it would allow “[t]racked information…be used to update the algorithm used to analyze … historical data, or the algorithm used to make projections of future bidding conditions” – Peretz: col. 5, lines 27-48.

2.	Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11048804 (‘804 hereinafter) in view of Peretz, US8255285.
‘804 discloses all limitations of the instant claims 1 and 11, but fails to disclose initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
However, Peretz (US8255285B1) discloses initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success (The proposal component uses artificial intelligence, such as machine learning, to update the algorithm that generates the model for an advertising campaign bid proposal. Examples of machine learning algorithm types can include supervised learning, unsupervised learning (e.g., neural networks), reinforcement learning, or any other algorithm type. The proposal component receives submitted bid proposals and track information relating to the bid proposal such as success of the content campaign (e.g., how accurate the information provided in the bid proposal was in light of the campaign results).  Tracked information can be used to update the algorithm used to analyze the data 112, such as historical data, or the algorithm used to make projections of future bidding conditions – Peretz: col. 5, lines 27-48 – Note: retraining the model/reinforcement learning/updating the algorithm used to make projections of future bidding conditions is performed based on tracked information such as success of the content campaign, i.e., based on a calculated/computed information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify ‘804 in view of Peretz to include to include initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
One of ordinary skill in the art would have been motivated because it would allow “[t]racked information…be used to update the algorithm used to analyze … historical data, or the algorithm used to make projections of future bidding conditions” – Peretz: col. 5, lines 27-48.

Allowable Subject Matter
Claims 1-20 will be allowed when the DP rejections set forth above are overcome.

The following is an examiner’s statement of reasons for allowance:
Sadeh (US2014/0199664A1) discloses the mock malicious message attack may include instructions and/or links that prompt the trainee to provide sensitive information, including possibly identifying information, such as a password, a social security number, a credit card number … Depending on who responds to or takes action following exposure to the mock malicious message (e.g. depending on whether it is a registered trainee or not), the service may also deploy a follow-up mock malicious attack (e.g. prompting the user to provide additional sensitive information or initiate some other potentially sensitive activity).

Gao (US2018/0308124A1) discloses conversion rates refer to how well content delivery campaigns are at influencing users to perform an intended action of the content delivery campaign.  Intended actions include watching a video, making a donation, purchasing a product or service, filling out a (e.g., online) form, subscribing for certain electronic content, etc. Conversion rate of content delivery campaign may be measured as the percentage of users who click on a content item of the content delivery campaign and also perform the intended action of the content delivery campaign.

Perez (US8255285B1) discloses tracked information, such as successful or unsuccessful bidding activities for content campaigns, can be used to update the algorithm used to analyze historical data, or the algorithm used to make projections of future bidding conditions.

The closest prior arts reviewed, alone or in combination, fail to disclose the claimed invention as a whole recited in claim 1, similarly stated in claim 11, because claim 1 recites:
“…identifying, by one or more processors, an artificial intelligence model trained with results from one or more simulated phishing communications and one or more attributes of one or more users, wherein the artificial intelligence model is configured to take as input one or more attributes of a user and provide as output information for taking an action for a simulated phishing communication to cause a user to interact with a link of the simulated phishing communication; 
determining, by the one or more processors based at least on one or more metrics, a rate of success of the artificial intelligence model to cause one or more users of the plurality of users with the one or more attributes to interact with the link of the simulated phishing communication; and 
initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success …”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2434